Name: 1999/131/EC: Commission Decision of 29 January 1999 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(1999) 199) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  family;  agricultural activity;  trade;  cooperation policy;  research and intellectual property
 Date Published: 1999-02-17

 Avis juridique important|31999D01311999/131/EC: Commission Decision of 29 January 1999 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(1999) 199) (Text with EEA relevance) Official Journal L 043 , 17/02/1999 P. 0011 - 0018COMMISSION DECISION of 29 January 1999 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(1999) 199) (Text with EEA relevance) (1999/131/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1) thereof,Whereas Commission Decision 93/693/EC (2), as last amended by Decision 97/229/EC (3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries;Whereas the competent veterinary services of Australia, New Zealand, Switzerland and United States of America have forwarded requests for amendments to the list of semen collection centres officially approved for the export to the Community of semen of domestic animals of the bovine species;Whereas it is therefore necessary to amend the list of approved centres; whereas guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission;Whereas the list of approved semen collection centres in the Annex to Decision 93/693/EC has been amended 11 times; whereas therefore it is appropriate to consolidate this list, taking account of the modifications made since the adoption of this Decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The semen collection centres listed in the Annex are hereby approved for the export to the Community of semen of domestic animals of the bovine species.Article 2 The Annex to Decision 93/693/EC is replaced by the Annex to this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 29 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 194, 22. 7. 1988, p. 10.(2) OJ L 320, 22. 12. 1993, p. 35.(3) OJ L 91, 5. 4. 1997, p. 39.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA (1) VersiÃ ³n / Udgave / Fassung vom / ¸Ã ªÃ ¤Ã ¯Ã ³Ã § / Version / Version / Versione / Versie / VersÃ £o / Tilanne / Version(2) CÃ ³digo ISO / ISO-kode / ISO-Code / Ã Ã ¹Ã ¤Ã ©Ã ªÃ ¼Ã ² ISO / ISO-code / Code ISO / Codice ISO / ISO-code / CÃ ³digo ISO / ISO-koodi / ISO-kod(3) PaÃ ­s tercero / Tredjeland / Drittland / Ã Ã ±Ã Ã ´Ã § Ã ·Ã ¾Ã ±Ã ¡ / Third country / Pays tiers / Paese terzo / Derde land / PaÃ ­s terceiro / Kolmas maa / Tredje land(4) NÃ ºmero de autorizaciÃ ³n / Godkendelsesnummer / Registriernummer / Ã Ã ±Ã ©Ã ¨Ã ¬Ã ¼Ã ² Ã Ã £Ã ªÃ ±Ã ©Ã ³Ã §Ã ² / Approval Number / NumÃ ©ro d'agrÃ ©ment / Numero di riconoscimento / Registratienummer / NÃ ºmero de aprovaÃ §Ã £o / HyvÃ ¤ksyntÃ ¤numero / GodkÃ ¤nnandenummer(5) Nombre y direcciÃ ³n del centro autorizado / Den godkendte tyrestations navn og adresse / Name und Anschrift der zugelassenen Besamungsstation / ¼Ã ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ¤Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¥Ã £Ã ªÃ ¥Ã ªÃ ±Ã ©Ã ¬Ã Ã ­Ã ¯Ã µ Ã ªÃ Ã ­Ã ´Ã ±Ã ¯Ã µ / Name and address of approved centre / Nom et adresse du centre agrÃ ©Ã © / Nome e indirizzo del centro riconosciuto / Naam en adres van het erkende centrum / Nome e endereÃ §o do centro aprovado / HyvÃ ¤ksytyn aseman nimi ja osoite / Tjurstationens namn och adress(6) Establecimiento autorizado / Godkendte faciliteter / Zugelassene Betriebe / Ã Ã £Ã ªÃ ¥Ã ªÃ ±Ã ©Ã ¬Ã Ã ­Ã ¡ Ã ªÃ Ã ­Ã ´Ã ±Ã ¡ / Approved premises / Locaux agrÃ ©Ã ©s / Istituto riconosciuto / Erkende inrichting / InstalaÃ §Ã µes aprovadas / HyvÃ ¤ksytty laitos / GodkÃ ¤nd anlÃ ¤ggning>TABLE>